EXAMINER’S AMENDMENT

The application has been amended as follows: 
Claim 1:
A computer system for host state sensing for message interruption, the computer system comprising:

one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:

receiving a message in a messaging system executing in memory of a host computer corresponding to a particular end user;

for each received message, determining a source of a received message, determining a position in a relationship hierarchy, that grades or ranks sources of messages, for the source relative to the particular end user, and assigning a priority value to the received message based upon the position in the relationship hierarchy;

for each of the received messages, comparing the priority value assigned to the received message to a pre-configured threshold value and only permitting a message 

responding, by the host, to an activation of a particular application pre-specified by the end user by dynamically adjusting the pre-configured threshold value such that for a message that is subsequently received, the different priority value when compared to the dynamically adjusted pre-configured threshold value permits the message interruption.

Claim 8:
	A host state sensing method for message interruption, the method comprising:

receiving a message in a messaging system executing in memory of a host computer corresponding to a particular end user;

for each received message, determining a source of a received message, determining a position in a relationship hierarchy, that grades or ranks sources of messages, for the source relative to the particular end user, and assigning a priority value to the received message based upon the position in the relationship hierarchy; 

for each of the received messages, comparing the priority value assigned to the received message to a pre-configured threshold value and only permitting a message 

responding to an activation of a particular application pre-specified by the end user by dynamically adjusting the pre-configured threshold value such that for a message that is subsequently received, the different priority value when compared to the dynamically adjusted pre-configured threshold value permits the message interruption.

Claim 14:
	A computer program product for host state sensing for message interruption, the computer program product comprising:

a computer readable storage device having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:

receiving a message in a messaging system executing in memory of a host computer corresponding to a particular end user;

for each received message, determining a source of a received message, determining a position in a relationship hierarchy, that grades or ranks sources of messages, for the source relative to the particular end user, and assigning a priority value to the received message based upon the position in the relationship hierarchy;

for each of the received messages, comparing the priority value assigned to the received message to a pre-configured threshold value and only permitting a message interruption when the received message has an assigned priority value which is above the pre-configured threshold value; and

responding, by the host, to an activation of a particular application pre-specified by the end user by dynamically adjusting the pre-configured threshold value such that for a message that is subsequently received, the different priority value when compared to the dynamically adjusted pre-configured threshold value permits the message interruption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452